DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 July 2021.
Applicant’s election without traverse of the species identified in Figures 1-4, claims 1-13 in the reply filed on 22 July 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
generally" in claim 12 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “generally parallel” is rendered indefinite by the usage of the term “generally”.
The term "generally" in claim 13 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “generally perpendicular” is rendered indefinite by the usage of the term “generally”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Heilmann et al. (DE 10148750 A1) (hereinafter Heilmann) in view of Agui et al. (US 9,121,792 B1) (hereinafter Agui).
Regarding claim 1, Heilmann teaches a mold sensor (see Abstract) comprising: a substrate treated to promote mold growth [nutrient medium 3]; and a sensor configured to detect mold growth on the substrate [optical sensor 5] (see Abstract, Figs. 1 and 3).
Heilmann fails to teach a housing defining a chamber and a portal to permit air entry into the chamber; and a substrate advancement mechanism configured to selectively 
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Heilmann with Agui such that the mold sensor is housed in a housing defining a chamber and a portal to permit air entry into the chamber and comprising a substrate advancement mechanism configured to selectively move the substrate to expose a surface of the substrate within the chamber in order to allow the mold sensor to selectively detect mold in an airflow without having to replace the substrate after every detection.
Regarding claim 4, Heilmann in view of Agui as applied to claim 1 above teaches the claimed invention, except for further comprising a controllable door disposed across the portal to selectively permit or inhibit air entry based on a position of the controllable door. The Examiner takes Official Notice that the usage of a controllable door for controlling air entry into a housing is well known in the art. It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Agui such to further comprise a controllable door disposed across the portal to selectively permit or inhibit air entry based on a position of the controllable door in order to control airflow into the housing.
5, Heilmann in view of Agui as applied to claim 1 above teaches the claimed invention, except for wherein the substrate advancement mechanism include a spool of film treated with nutrients and an electric motor coupled to a reel configured to pull the film into the chamber. Heilmann teaches the usage of nutrient medium 3 for promoting mold growth for detection (see Abstract). Agui additionally teaches the usage of a spool of film with an electric motor [servo] configured to selectively advance the film inside the chamber (Col 3, lines 60-68). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Agui such that the substrate advancement mechanism includes a spool of film treated with nutrients and an electric motor coupled to a reel configured to pull the film into the chamber in order to provide a clean surface having growth medium for detecting impact of mold spores from an airflow.
Regarding claim 6, Heilmann in view of Agui as applied to claim 1 above teaches the claimed invention, except for wherein the substrate advancement mechanism includes a drum coupled to an electric motor and having an outer surface treated with nutrients configured such that as the drum is rotated, a portion of the outer surface is positioned in the chamber. Heilmann teaches the usage of nutrient medium 3 for promoting mold growth for detection (see Abstract). Agui additionally teaches the usage of a drum coupled to an electric motor [servo] configured to selectively advance the film inside the chamber (Col 3, lines 60-68). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Agui such that the substrate advancement mechanism includes a 
Regarding claim 8, Heilmann in view of Agui as applied to claim 1 above teaches the claimed invention, in addition to further comprising a heating element that is configured to heat the chamber [temperature control device 5] (see Heilmann Fig. 3).
As best understood regarding claim 12, Heilmann in view of Agui as applied to claim 1 above teaches the claimed invention, except for wherein the portal is defined by a top surface of the housing, the top surface being generally parallel to the substrate. Agui additionally teaches embodiments wherein a portal can be defined by a top surface of a housing (see Figs. 1A-1B). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Agui such that the portal is defined by a top surface of the housing, the top surface being generally parallel to the substrate, in order to control the airflow into the housing.
As best understood regarding claim 13, Heilmann in view of Agui as applied to claim 1 above teaches the claimed invention, except for wherein the portal is defined by a side surface of the housing, the side surface being generally perpendicular to the substrate. Agui additionally teaches wherein the portal is defined by a side surface of a housing (see Fig. 2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Agui such that the portal is defined by a side surface of the housing, the side surface .

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Heilmann in view of Agui, as applied to claim 1 above, and further in view of Dobrinsky et al. (US 2016/0106873 A1) (hereinafter Dobrinsky).
Regarding claims 2-3, Heilmann in view of Agui as applied to claim 1 above teaches the claimed invention, except for further comprising an ultraviolet light source configured to selectively kill mold within the chamber. Agui additionally teaches the usage of a device for selectively clearing the substrate of impacted particulate (see Claim 6). Dobrinsky teaches the usage of ultraviolet light for killing mold (Para [0006]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Agui with Dobrinsky such to further comprise an ultraviolet light source configured to selectively kill mold within the chamber in order to clear the substrate of mold once detection has finished.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Heilmann in view of Agui, as applied to claim 1 above, and further in view of Mogan et al. (US 5,870,186) (hereinafter Mogan).
Regarding claim 7, Heilmann in view of Agui as applied to claim 1 above teaches the claimed invention, except for wherein the substrate advancement mechanism includes a disk having a surface treated with nutrients and coupled to an electric motor and configured such that as the disk is rotated, a portion of the surface is .

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Heilmann in view of Agui, as applied to claim 1 above, and further in view of Remsburg (US 2006/0146908 A1) (hereinafter Remsburg).
Regarding claims 9-11, Heilmann in view of Agui as applied to claim 1 above teaches the claimed invention, except for further comprising a temperature sensor, a humidity sensor, and a pressure sensor disposed within the chamber. Remsburg teaches monitoring of temperature, humidity, and pressure with sensors for determining mold growth conditions (see Abstract). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Agui with Remsburg such to further comprise a temperature sensor, a humidity sensor, and a pressure sensor disposed within the chamber in order to allow for monitoring of mold growth conditions within the chamber.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/711,936 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Claims 1-2 and 8-9 of the instant application are taught by claim 1 of the reference application.
Claim 4 of the instant application is taught by claim 2 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.